MANN, Judge
(concurring specially).
I concur in Judge McNulty’s opinion. I would emphasize, however, that it is not necessary for us to reconsider Williams. The rationale of today’s decision is that incarceration is not normally within the contemplation of parties who bargain for probation.
Williams was a crew chief of an agricultural crew, and was ordered to spend one month per year — that month being one in which his services were most easily dispensable — in jail. He was thereby allowed to continue to earn a living, while at the same time experiencing a therapeutic loss of liberty. When we decided Williams it seemed to me, and still does, that the terms of probation were reasonable and practical. I would agree with my brother Pierce that the legislature should address itself to this matter and make specific provision for incarceration. For example, I see great merit in probationary conditions which would allow an offender to work during the week and spend his spare time in jail. We need to use some imagination in the adaptation of probation conditions to the particular case, and I would not recede from Williams if the question were before us. I think we all agree that it is not.